                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      XIAOQING XIAO,                                 Case No. 21-cv-02538-MMC
                                                      Plaintiff,
                                  8
                                                                                        ORDER GRANTING PLAINTIFF'S
                                                 v.                                     MOTION TO REMAND; VACATING
                                  9
                                                                                        HEARING
                                  10     RANDALL FORSHEY, et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is plaintiff Xiaoqing Xiao's Motion to Remand, filed April 30, 2021.

                                  14   Defendants Randall Forshey and Sharon Forshey have not filed opposition.1 Having

                                  15   read and considered the papers filed in support of the motion, the Court deems the

                                  16   matter suitable for decision thereon, VACATES the hearing scheduled for June 11, 2021,

                                  17   and rules as follows.

                                  18         In the above-titled action, plaintiff asserts a single claim, titled "Unlawful Detainer."

                                  19   On April 7, 2021, defendants filed a Notice of Removal, asserting the action is one

                                  20   "arising under federal law." (See Notice of Removal ¶ 3.) By the instant motion, plaintiff

                                  21   seeks an order remanding the action.

                                  22         In their Notice of Removal, defendants, citing to "the 'Protecting Tenants at

                                  23   Foreclosure Act of 2009' ["PTFA"], 12 U.S.C. § 5201," argue a federal question exists.

                                  24   (See id. ¶ 7.) "As numerous other district courts in this Circuit have concluded," however,

                                  25   the PFTA "does not provide a basis for federal jurisdiction." See Bay Home Preservation

                                  26
                                  27         1
                                              Pursuant to the Civil Local Rules of this District, any opposition was due "not
                                  28   more than 14 days after the motion was filed." See Civil L. R. 7-3(a).
                                  1    Service v. Nguyen, 2015 WL 1262144, at *2 (N.D. Cal. March 17, 2015) (collecting

                                  2    cases). In particular, although "the PTFA may provide a defense" to a state unlawful

                                  3    detainer action, see id., a "federal defense to a state-law claim does not confer

                                  4    jurisdiction on a federal court," see Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075 (9th Cir.

                                  5    2005). Consequently, the Court lacks subject matter jurisdiction over plaintiff's unlawful

                                  6    detainer action.

                                  7           Accordingly, plaintiff's motion to remand is hereby GRANTED, and the instant

                                  8    action is hereby REMANDED to the Superior Court of the State of California, in and for

                                  9    the County of Alameda.

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: June 8, 2021
Northern District of California
 United States District Court




                                                                                                MAXINE M. CHESNEY
                                  13                                                            United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
